                              UNITED STATES DISTRICT COT]RT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                     STATESVILLE DIVISION

UNITED S'IATES OF AMERICA                       )
                                                )         DOCI(E:I NO.     5 : 1 9-CR-022-MOC

                                                )
                                                )         FACTUAL BASIS
(4) ROBERT CANNON HAYES                         )
                                                )

        NOW COMES the United States of America, by and through R. Andrew Murray, United
States Attorney for the Western District of North Carolina, and John D. Keller,Acting Chief of
the Criminal Division's Public Integrity Section, and hereby files this Factual Basis in support of
the plea agreenrent filed sirnultaneously in this ntafter.

        This Factual Basis is filed pursuant to Local Crinrinal Rule l1.Z and does not attempt to
set foftfl all of the facts known to the United States at this time. By their signatures below, the
parties expressly agree that therr is a factual basis for the guilty plea that the defendant will tender
pursuant to the plea agreement, and that the facts set forth in tliis Factual Basis ale sufficient to
establish all of the elenrents of the crime. The parties agree not to object to or olherwise contradict
the facts set forth in this Factual Basis.

        Upon acceptance of the plea, the United States will submit to the Probation Office a
"statement of Relevant Conduct" pursuant to Local Crinrinal Rule 32.4. The defendant nray
subrnit (but is not required to submit) a response to tl're Governrnent's "Statement of Relevant
Conduct" within seven days of its sr"rbnrission. The parties understand and agree tlrat this Factual
Basis does not necessarily represent all conduct relevant to sentencing. The parties agree that they
have the right to obiect to facts set forth in the presentence report that are not contained in this
Factual Basis. Either party may present to the Court additional relevant facts that do not contradict
facts set forth in this Factual Basis.

       1. On August 28,2018, the defendant, Robefi Cannon Hayes, falsely stated to federal
agents of the Federal Bureau of Investigation (FBl), that he had never spoken with the North
Carolina Insurance Conrmissioner about personnel or personnel problems at the Nortlr Carolina
Department of Insurance or about Greg Lindberg'or John Gray.

        2.     At the time    that the defendantlmade the false statements, the FBI agents were
investigating matters relating to the atternpted bribery of a Norlh Carolina state elected official, so
the defendant's false statements were material to tlreir investigation and tlrerefore nraterial to a
matter within the jurisdiction of an agency within the executive branch of the United States
government.

      3. At the time that the defendant made the nraterially false statements, he l<new that it
was unlawful to lie to the FBI, and he lcnew fhat his statements were false because the defendant




  Case 5:19-cr-00022-MOC-DSC Document 71 Filed 09/27/19 Page 1 of 2
had in fact spoken with the North Carolina Insurance,Conrmissioner about Greg Lindberg and
John Gray, as well as Greg Lindberg's request that the North Carolina lnsurance Conrmissioner
move certain personnel within the North Carolina Department of Insurance.



R. ANDREW MURRAY
       STATES ATTORNEY


William Stetzer
Dana Waslrington
Assistant United States Attorneys


JOHN D.
A                    , PUBLIC TNTEGRITY SECTION


J AINES       Mann
TrialAttorney


                       Defendant's Courysll s S icl14t!! re a[d Ae.knqw'l edgrnent

          have lead this FacttnlBasis, the Bill of Indictrnent, and the plea agreement in this case,
          I
and have discussed them with the defendant. Based on those discussions, I am satisfied that the
defendant understands the Factual Basis, the Bill of Indictment, and the plea agreement. I hereby




     %
certify that the defey)ant does not dispute tlris Factual Basis.




Kealrrs Davis, Attorney for Defendant
                                                                        DArED:       ZbAq




                                                   2




    Case 5:19-cr-00022-MOC-DSC Document 71 Filed 09/27/19 Page 2 of 2
